—Appeal from a decision of the Workers’ Compensation Board, filed May 3, 1994, which ruled that claimant sustained a compensable injury and awarded workers’ compensation benefits.
While traveling to work, claimant injured her back when she slipped and fell on ice in a parking lot across from her place of employment. Although claimant’s employer sold the subject parking lot prior to claimant’s accident and allegedly notified its employees that they could no longer park there, the Board nevertheless concluded that claimant’s injury arose out of and in the course of her employment and awarded her workers’ compensation benefits. Claimant’s employer and its insurance carrier appeal this decision. Inasmuch as the employer failed to persuasively establish that claimant was notified prior to the accident that she should no longer park in the subject parking lot, we do not find that the Board erred in concluding that she suffered a compensable injury. Under the circumstances presented, substantial evidence supports the Board’s decision.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.